Title: To Alexander Hamilton from Wilhem and Jan Willink, Nicholaas and Jacob Van Staphorst, and Nicholas Hubbard, 1 June 1792
From: Willink, Wilhem,Willink, Jan,Staphorst, Nicholaas van,Staphorst, Jacob van,Hubbard, Nicholas
To: Hamilton, Alexander


[Amsterdam, June 1, 1792. On September 19, 1792, Hamilton wrote to Willink, Van Staphorst, and Hubbard: “I have now to acknowledge the receipt of yours of the 1st. of June last enclosing your account current with the United States to that day.” Letter not found.]
